     Case 2:19-cv-04610-CJC-SS Document 57 Filed 03/10/20 Page 1 of 11 Page ID #:733




 1     Nana Gyamfi, Esq. (SBN 171480)
       7526 Crenshaw Boulevard
 2     Los Angeles, CA 90043
 3     Telephone: (323) 947-9772
       Email: attorneygyamfi@gmail.com
 4
 5     Brian T. Dunn, Esq. (SBN 176502)
 6
       THE COCHRAN FIRM CALIFORNIA
       4929 Wilshire Blvd., #1010
 7     Los Angeles, CA 90010
 8     Telephone (323) 435-8205
       Facsimile (323) 282-5280
 9     Email: bdunn@cochranfirm.com
10
       Attorneys for Plaintiffs
11
12
                           UNITED STATES DISTRICT COURT
13
                          CENTRAL DISTRICT OF CALIFORNIA
14
15     LATISHA NIXON ET AL.,
                                                CASE NO.: CV 19-04610-CJC(SHSx)
16
                                  Plaintiffs.
17                                              MEMORANDUM OF POINTS AND
                v.                              AUTHORITIES IN SUPPORT OF
18                                              OPPOSITION TO DEFENDANT
19     EDWARD BUCK, individually; the           COUNTY OF LOS ANGELES'S
       COUNTY OF LOS ANGELES, ET                MOTION TO DISMISS FOURTH
20
       AL.,                                     AMENDED COMPLAINT FOR
21                                              DAMAGES
22                                Defendants.
                                                DATE: MARCH 30, 2020
23                                              TIME: 1:30 P.M.
24                                              ROOM: 7C
25
26
27
28


                                                1
     Case 2:19-cv-04610-CJC-SS Document 57 Filed 03/10/20 Page 2 of 11 Page ID #:734




 1                         Memorandum Of Points And Authorities
 2
 3     I.    PLAINTIFF HAS SUFFICIENTLY ALLEGED EQUAL
 4           PROTECTION VIOLATIONS ARISING OUT OF HIS
 5           MEMBERSHIP IN THE FINITE CLASS DEFINED AS “VICTIMS
 6           OF EDWARD BUCK”
 7           The Equal Protection Clause of the Fourteenth Amendment prohibits a state
 8     from denying to “any person within its jurisdiction the equal protection of the
 9     laws.” U.S. Const. amend. XIV §1. The Equal Protection Clause essentially
10     mandates that state and local governments treat alike all persons that are similarly
11     situated. City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). The
12     Equal Protection Clause applies to enforcement of the law. Navarro v. Block, 72
13     F.3d 712, 715-717 (9th Cir. 1995) A class-based equal protection violation requires
14     a plaintiff to allege intentional discrimination on the basis of the plaintif’s
15     membership in an identifiable class. F1ores v. Morgan Hill Unified School
16     District, 324 F.3d 1130, 1134 (9th Cir. 2003); see also Gallinger v. Becerra, 898
17     F.3d 1012, 1017 (9th Cir. 2018)
18
19     A.    Plaintiff’s Decedent Had a Constitutional Right to Have Police Services
20           Administered to Him in a Nondiscriminatory Manner
21           The Ninth Circuit has repeatedly affirmed the existence of a constitutional
22     right to have police services administered in a nondiscriminatory manner, and has
23     accordingly held that this constitutional right is violated when municipal policies
24     deny police services to disfavored persons in a discriminatory manner. Estate of
25     Macias v. Ihde, 219 F.3d 1018, 1028 (9th Cir. 2000); Navarro v. Block 72 F.3d.
26     712, 715-717 (9th Cir. 1996)
27     ///
28


                                                  2
     Case 2:19-cv-04610-CJC-SS Document 57 Filed 03/10/20 Page 3 of 11 Page ID #:735




 1     B.    Plaintiff’s Decedent Has Sufficiently Alleged Standing Based on His
 2           Membership in the Identifiable Class of Individuals Who are Victims
 3           of Edward Buck
 4           Under Monell v. Dept. of Social Services, 436 U.S. 658, 691 (1978),
 5     municipalities may not be held liable under 42 U.S.C. § 1983 "unless action
 6     pursuant to official municipal policy of some nature caused a constitutional tort."
 7     The Supreme Court made clear that in addition to an official policy, a
 8     municipality may be sued for "constitutional deprivations visited pursuant to
 9     governmental 'custom' even though such custom has not received formal approval
10     through the [governmental] body's official decisionmaking channels." Id. at 690-
11     91; see also Pembaur v. City of Cincinnati, 475 U.S. 469, 481-82 (1986). A
12     plaintiff may prove "the existence of a custom or informal policy with evidence of
13     repeated constitutional violations for which the errant municipal officials were not
14     discharged or reprimanded." Gillette v. Delmore, 979 F.2d 1342, 1348 (9th Cir.
15     1992) (1993). Once such a showing is made, a municipality may be liable for its
16     custom "irrespective of whether official policy-makers had actual knowledge of
17     the practice at issue." Thompson, 885 F.2d at 1444. A plaintiff may prevail on an
18     equal protection claim by showing “that a class that is similarly situated has been
19     treated disparately” Arizona Dream Act Coalition vs. Brewer 757 F.3d 1053, 1063
20     (9th Cir. 2014); Christian Gospel Church, Inc. V. City and County of San
21     Francisco, 896 F.2d 1221, 1225 (9th Cir. 1990) For the purposes of establishing
22     the causation requirement, in order to have Article III standing, a plaintiff need
23     only show a “fairly traceable connection between the alleged injury and the
24     alleged conduct of the defendant. Sprint Communications Co. v. APCC Services,
25     554 U.S. 269, 273 (2008)
26           To state a class-based equal protection claim, a plaintiff must allege: (1)
27     membership in an identifiable class; and (2) the existence of a similarly-situated
28     class against which the plaintiff’s class can be compared. Freeman v. City of


                                                 3
     Case 2:19-cv-04610-CJC-SS Document 57 Filed 03/10/20 Page 4 of 11 Page ID #:736




 1     Santa Ana, 68 F.3d 1180, 1187 (9th Cir. 1995). If the classification involves a
 2     protected class, such as race or gender, or if the classification implicates a
 3     fundamental right, the court applies a heightened level of scrutiny in order to
 4     determine whether the government’s conduct is constitutional. See Gallinger, 898
 5     F.3d at 1017; Freeman, 68 F.3d at 1187. If the classification is not inherently
 6     invidious, (such as race or gender) or does not implicate a fundamental right, the
 7     court applies a rational basis review. Navarro, 72 F.3d at 717. Under rational basis
 8     review, the government classification must be rationally related to legitimate
 9     government objectives. Id.; Schweiker v. Wilson, 450 U.S. 221, 230 (1981).
10
11     C.    A Plaintiff Has Standing to Assert a Class-Based Equal Protection
12           Claim Based on His Membership in an Identifiable Class of Crime
13           Victims Subjected to the Discriminatory Denial of Police Services
14           Perpetrated by a Common Abuser
15           A plaintiff need not allege membership in a suspect class to state a class-
16     based equal protection claim. The plaintiff need only allege membership in an
17     identifiable class. Flores v. Morgan Hill Unified School District, 324 F.3d 1130,
18     1134 (9th Cir. 2003) The viability of an equal protection claim arising out of an
19     identifiable class of crime victims was recently resolved in the plaintiff’s favor in
20     Garcia v. City of Honolulu, 2019 U.S. Dist. LEXIS 75069, in which the district
21     court held that the plaintiff adequately alleged membership in an identifiable class,
22     which was defined as “victims of domestic abuse whose abusers are Honolulu
23     Police Department officers”. In successive rulings, the Court rejected defendants’
24     arguments that the plaintiff’s claims should be dismissed because she had not
25     alleged membership in a suspect class. Id., at *23-24. In Garcia, the plaintiff’s
26     equal protection claim alleged and identifiable class that plaintiff belonged to,
27     defined as “victims of domestic abuse whose victims are Honolulu Police
28     Department Officers”. This was sufficient because, notwithstanding the absence


                                                  4
     Case 2:19-cv-04610-CJC-SS Document 57 Filed 03/10/20 Page 5 of 11 Page ID #:737




 1     of a suspect-or quasi-suspect class, the parameters of the class could be clearly
 2     identified. Id. As for the similarly-situated class, the Court, relying on Freeman,
 3     supra., recognized that in addition to alleging her membership in an identifiable
 4     class, she also had to allege that a similarly-situated class was treated differently
 5     to satisfy the pleading requirements attendant to an equal protection violation. Id.
 6     The plaintiff identified as the similarly-situated class against which her class could
 7     be compared as, “domestic abuse victims whose abusers are not HPD officers.”
 8     Id., at 24. In deeming sufficient the plaintiff’s identification of (1) the identifiable
 9     class and (2) the similarly-situated class against which the plaintiff’s class could
10     be compared, the Court reasoned as follows:
11           Accepting these factual allegations as true, the Court finds that they give
12           rise to a plausible inference that a similarly-situated class of victims exists
13           for the purposes of Plaintiff Garcia’s equal protection claim. The
14           distinguishing factor between theses classes of victims is the identity of the
15           abusers. For one class the abusers are HPD officers, and for the other class,
16           the abusers are ordinary citizens. . . Moreover, the purpose of identifying a
17           similarly-situated group is so the court can have a “control group” and
18           determine whether “unequal treatment of people in similar circumstances”
19           has taken place. See Freeman, 68 F.3d at 1187 (internal citations
20           omitted)(citing Attorney General v. Irish People, Inc., 684 F.2d 929, 946,
21           (D.C. Cir. 1982); United States v. Aguilar, 883 F.2d 662, 706 (9th Cir.
22           1989)) The Court finds that the incidents involving the similarly-situated
23           class adequately illustrate the disparate treatment that Plaintiff Garcia
24           complains about. Accordingly, Defendants’ argument is without merit.
25           (footnote omitted)
26           In the referenced footnote, the Court recognized the , Martinez v.
27     Pennington, 2016 U.S. Dist. LEXIS 105127, a case in which the plaintiff pursued
28     equal protection claims against two municipalities and several individual police


                                                   5
     Case 2:19-cv-04610-CJC-SS Document 57 Filed 03/10/20 Page 6 of 11 Page ID #:738




 1     officers, alleging that the municipalities and officers violated her right to equal
 2     protection by enforcing domestic violence laws differently than other types of
 3     laws. Id., at *6. See also Davis v. Prison Health Services, 679 F.3d 433, 441 (6th
 4     Cir. 2012)(explaining that when the identifiable group has been recognized as a
 5     suspect or quasi-suspect class, courts examine the classification under heightened
 6     scrutiny, whereas when the identifiable group has not been recognized as a
 7     suspect or quasi-suspect class, courts examine the classification under rational
 8     basis review).
 9
10     D.    Plaintiff Need Not Allege That Defendants’ Policy of Denying Police
11           Services to Victims of Edward Buck in a Discriminatory Manner Was
12           the Moving Force Behind Her Son’s Death to Adequately Allege
13           Causation
14           In a case involving allegations of a municipal policy of discrimination
15     against victims of domestic violence in the administration of police services, the
16     Ninth Circuit addressed the issue of the threshold pleading requirements needed to
17     allege causation in an equal protection claim brought on behalf of the plaintiffs’
18     decedent. In Estate of Macias v. Ihde, 219 F.3d 1018, 1026-1027 (9th Cir. 2000)
19     the Court evaluated a case involving the relatives of one Maria Macias, an alleged
20     domestic violence victim who was fatally shot by her husband. Id. In that case,
21     Mrs. Macias’s relatives initiated a Monell claim under § 1983 alleging
22     constitutional injuries suffered by Mr. Macias as a result of the defendant
23     County’s policy to discriminate against female victims of domestic violence. Id.,
24     at 1020. In addressing the threshold pleading requirements of the equal protection
25     claim brought by Mrs. Macias’s relatives, the Ninth Circuit determined that the
26     lower court erred in concluding as a matter of law that the alleged constitutional
27     deprivation was the murder of Mrs. Macias. Id., at 1028. In so holding, the Court
28


                                                  6
     Case 2:19-cv-04610-CJC-SS Document 57 Filed 03/10/20 Page 7 of 11 Page ID #:739




 1     reasoned that the plaintiffs were not required to prove that the challenged
 2     municipal policy caused the death of Mrs. Macias, reasoning as follows:
 3           We agree with the Appellants that the district court erred as a matter of law
 4           in concluding that the alleged constitutional deprivation was the murder of
 5           Mrs. Macias. It is well established that “there is no constitutional right to be
 6           protected by the state against being murdered by criminals or madmen."
 7           Bowers v. DeVito, 686 F.2d 616, 618 (7th Cir. 1982). There is a
 8           constitutional right, however, to have police services administered in a
 9           nondiscriminatory manner - a right that is violated when a state actor denies
10           such protection to disfavored persons. See Navarro v. Block, 72 F.3d 712,
11           715-17 (9th Cir. 1996) (recognizing a cause of action under § 1983 based
12           upon the discriminatory denial of police services); Balistreri v. Pacifica
13           Police Dep't, 901 F.2d 696, 700-01 (9th Cir. 1990) (same); see also Penrod
14           v. Zavaras, 94 F.3d 1399, 1406 (10th Cir. 1996) (stating that "an equal
15           protection violation occurs when the government treats someone differently
16           [from] another who is similarly situated") (citing Cleburne v. Cleburne
17           Living Ctr., Inc., 473 U.S. 432, 439, 87 L. Ed. 2d 313, 105 S. Ct. 3249
18           (1985)). The alleged constitutional deprivation in this matter was the
19           alleged denial of equal police protection to Mrs. Macias. While the question
20           considered by the district court may have some relevance to the amount of
21           damages that the Appellants are entitled to recover, it has no effect on the
22           issue whether they can demonstrate that the Appellees' conduct could
23           support a cause of action under § 1983. A plaintiff may prove a violation of
24           § 1983 without demonstrating that the deprivation of his or her
25           constitutional rights caused any actual harm. See George v. City of Long
26           Beach, 973 F.2d 706, 708 (9th Cir. 1992). " In this Circuit, nominal
27           damages must be awarded if a plaintiff proves a violation of his [or her]
28           constitutional rights." Id. The trier of fact must award nominal damages to


                                                 7
     Case 2:19-cv-04610-CJC-SS Document 57 Filed 03/10/20 Page 8 of 11 Page ID #:740




 1             the plaintiff "as a symbolic vindication of her constitutional right." Floyd v.
 2             Laws, 929 F.2d 1390, 1403 (9th Cir. 1991). Thus, the Appellants may
 3             prevail on their claim and receive at least nominal damages if they can
 4             prove that the Appellees violated Mrs. Macias's right to equal protection,
 5             irrespective of whether the Appellees' conduct caused Mrs. Macias's death.
 6     Macias, 219 F.3d, at 1028.
 7             A similar analysis begs the denial of defendants’ challenge to causation in
 8     this instance. Here Plaintiff alleges that, for a time period extending as far back as
 9     two years prior to his death, that Ed Buck had a distinct modus operendi of
10     targeting black gay men for particularized acts of sexual violence and drug
11     poisoning. (FAC, ¶¶105-106) Additionally, plaintiff has clearly alleged that, for
12     period of years prior to the plaintiff’s death, that the County was made aware of
13     Mr. Buck’s conduct through the reporting of a significant number (30 to 50) of
14     specific acts reported to the deputies, agents and employees of the West
15     Hollywood Station of the LASD in the two year period preceding Mr. Moore’s
16     death. (FAC ¶¶ 108) The FAC concludes by asserting that as a result of
17     defendant's policy of discrimination in the distribution of police services,
18     Plaintiff’s decedent1 “suffered violations of his civil rights and associated
19     constitutional deprivations occasioned by his being denied police services in a
20     non-discrimnatory manner, including, at a minimum, nominal monetary damages
21     prior to his death” (FAC ¶139)
22             Hence, defendant’s repeated assertions that Plaintff must demonstrate that
23     the challenged municipal police caused her son’s death is misplaced, as she need
24     not allege that defendants’ policy of denying police services to victims of Edward
25
26
       1
           The typographical error referencing “Mr. Buck” clearly can only reference
27
       Gemmel Moore, as the decedent described in paragraph 139 of the FAC.
28


                                                   8
     Case 2:19-cv-04610-CJC-SS Document 57 Filed 03/10/20 Page 9 of 11 Page ID #:741




 1     Buck in a discriminatory manner was the moving force behind her son’s death to
 2     adequately allege causation.
 3
 4     II.   PLANTIFF’S FOURTH AMENDED COMPLAINT IS NOT TIME-
 5           BARRED
 6           An amendment to a complaint "relates back" to the date the complaint was
 7     originally filed if the "law that provides the applicable statute of limitations allows
 8     relation back" or "the amendment asserts a claim or defense that arose out of the
 9     conduct, transaction, or occurrence set out—or attempted to be set out—in the
10     original pleading." Fed. R. Civ. P. 15(c)(1). California courts have construed the
11     Act to allow relation back when amending a complaint against a public entity if
12     the newly asserted claims address the "same conduct" as the original See, e.g.,
13     Carlino v. L.A. Cty. Flood Control Dist., 10 Cal.App.4th 1526, 1536, 13 Cal. Rptr.
14     2d 437 (1992) (allowing amendment substituting a party where plaintiff had
15     "substantially complied with the claims presentation requirements" against public
16     entity); Bendix Corp. v. City of L.A., 150 Cal.App.3d 921, 926, 198 Cal. Rptr. 370
17     (1984) (allowing additional claims against a public entity where the new claims
18     "addressed the same conduct" as the original pleading). A new claim arises out of
19     the "conduct, transaction, or occurrence set out . . . in the original pleading" if it
20     "will likely be proved by the 'same kind of evidence' offered in support of the
21     original pleading." ASARCO, LLC v. Union Pacific R. Co., 765 F.3d 999, 1004
22     (9th Cir. 2014).
23           Here, the conduct alleged in the FAC is not so attenuated from the original
24     pleading as to warrant the disallowance of the relation back doctrine in this
25     instance. The original pleading in this case focused on allegations against agents
26     of the District Attorney’s Office, focusing on a policy of discrimination in the
27     prosecution of claims in favor of affording preferential treatment to white men
28     like Edward Buck (See Dkt., 1-1, at ¶¶94-95)(“County knowingly maintains and


                                                   9
 Case 2:19-cv-04610-CJC-SS Document 57 Filed 03/10/20 Page 10 of 11 Page ID #:742




 1   permits official sub-rosa policies or customs of permitting the occurrence of the
 2   kinds of wrongs . . . by failing and reusing to impartially prosecute white men,
 3   like Mr. Buck, who commit felonious crimes of narcotics possession and physical
 4   violence against Black men, including Mr. Moore.”) The fact that the FAC
 5   presently references discrimination in the distribution of police services to afford
 6   preferential treatment to Mr. Buck, as opposed to the discriminatory prosecution
 7   of laws committed by Mr. Buck does not so alter the character of the
 8   constitutional claims alleged as to fundamentally alter the evidence involved in
 9   this case. Both incarnations of the operative pleading involve the failure to
10   prosecute white men, like Mr. Buck, who commit felonious crimes of narcotics
11   possession and physical violence against Black men, like Gemmel Moore. (Dkt. 1-
12   1, at 95) It follows that the evidence necessary to support the allegations of both
13   the FAC and the original pleading would necessarily involve discovery related to
14   the crimes of Ed Buck, the past victims of Ed Buck, and the County’s selective
15   distribution of its resources in favor of insulating Ed Buck from criminal liability.
16          Hence, the instant pleading should be deemed to relate back to the original
17   pleading, sufficient to toll the applicable limitations period.
18
19   III.   CONCLUSION
20
21          For all the foregoing reasons, defendant’s Motion to Dismiss should be
22   denied.
23
24   DATED: March 9, 2020                    /s/ Brian T. Dunn
25                                           Brian Dunn, Esq.
26
                                             THE COCHRAN FIRM CALIFORNIA
                                             Attorneys for Plaintiff
27
28


                                               10
 Case 2:19-cv-04610-CJC-SS Document 57 Filed 03/10/20 Page 11 of 11 Page ID #:743




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        11
